     Case 2:20-cv-02429-ODW-AFM Document 1 Filed 03/13/20 Page 1 of 8 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   MANNING LAW, APC
     20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
 4   Office: (949) 200-8755
     DisabilityRights@manninglawoffice.com
 5

 6
     Attorney for Plaintiff: GABRIELA CABRERA
 7

 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11
                                              Case No.
12   GABRIELA CABRERA, an
                                              Complaint For Damages And
13   individual,                              Injunctive Relief For:
14
                       Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16
                                                  seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     JOHNNY’S SHRIMP BOAT, INC.,
18                                                325).
     a California corporation; and DOES
19   1-10, inclusive,
                                               2. VIOLATIONS OF THE UNRUH
20                                                CIVIL RIGHTS ACT, CALIFORNIA
                      Defendants.                 CIVIL CODE § 51 et seq.
21

22

23         Plaintiff, GABRIELA CABRERA (“Plaintiff”), complains of Defendants

24   JOHNNY’S SHRIMP BOAT, INC., a California corporation; and Does 1-10

25   (“Defendants”) and alleges as follows:

26                                         PARTIES

27         1.      Plaintiff is an adult California resident and became paraplegic as a

28   result of childhood polio. Plaintiff is substantially limited in performing one or more

                                                1
                                           COMPLAINT
     Case 2:20-cv-02429-ODW-AFM Document 1 Filed 03/13/20 Page 2 of 8 Page ID #:2


 1   major life activities, including but not limited to: walking, standing, and ambulating.
 2   As a result of these disabilities, Plaintiff requires a wheelchair to ambulate. With
 3   such disabilities, Plaintiff qualifies as a member of a protected class under the
 4   Americans with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) as amended by the
 5   ADA Amendments Act of 2008 (P.L. 110-325) and the regulations implementing
 6   the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to
 7   Defendant’s facility and prior to instituting this action, Plaintiff suffered from a
 8   “qualified disability” under the ADA, including those set forth in this paragraph.
 9         2.     Plaintiff is informed and believes and thereon alleges that Defendant
10   JOHNNY’S SHRIMP BOAT, INC., a California corporation, owned, operated, and
11   controlled Johnny’s Shrimp Boat (“Business”) located at the 803 South Glendora
12   Avenue, West Covina, California 91790 (“Property”) on December 11, 2019.
13         3.     Plaintiff is informed and believes and thereon alleges that Defendant
14   JOHNNY’S SHRIMP BOAT, INC., a California corporation, owns, operates, and
15   controls the Business located at the currently.
16         4.     Plaintiff does not know the true names of Defendants, their business
17   capacities, their ownership connection to the Property and Business, or their relative
18   responsibilities in causing the access violations herein complained of, and alleges a
19   joint venture and common enterprise by all such Defendants. Plaintiff is informed
20   and believes that each of the Defendants herein, including Does 1 through 10,
21   inclusive, is responsible in some capacity for the events herein alleged, or is a
22   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
23   when the true names, capacities, connections, and responsibilities of the Defendants
24   and Does 1 through 10, inclusive, are ascertained.
25                              JURISDICTION AND VENUE
26         5.     This Court has subject matter jurisdiction over this action pursuant
27   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
28         6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
                                                2
                                           COMPLAINT
     Case 2:20-cv-02429-ODW-AFM Document 1 Filed 03/13/20 Page 3 of 8 Page ID #:3


 1   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 2   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 3   federal ADA claims in that they have the same nucleus of operative facts and
 4   arising out of the same transactions, they form part of the same case or controversy
 5   under Article III of the United States Constitution.
 6          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 7   real property which is the subject of this action is located in this district and because
 8   Plaintiff's causes of action arose in this district.
 9                                FACTUAL ALLEGATIONS
10          8.     Plaintiff went to the Business on or about December 11, 2019 for the
11   dual purpose of purchasing food and to confirm that this public place of
12   accommodation is accessible to persons with disabilities within the meaning federal
13   and state law.
14          9.     The Business is a facility open to the public, a place of public
15   accommodation, and a business establishment.
16          10.    Places of public accommodation like the Business offer a variety of
17   goods, services, facilities, privileges, advantages, and/or accommodations to its
18   patrons.
19          11.    Unfortunately, although facilities serving the Business are reserved for
20   patrons, the Defendants fail to provide these facilities in an accessible manner for
21   individuals with disabilities that complied with the 2010 Americans with Disabilities
22   Act Accessibility Guidelines (“ADAAG”) on December 11, 2019.
23          12.    At that time, instead of having architectural barrier free facilities for
24   patrons with disabilities, Plaintiff experienced the following at the Business and
25   Property that are violations of the ADAAG: a round door knob that requires tight
26   grasping and turning (Section 309.4); outdoor seating that is not designed for access
27   by use of wheelchair that does not meet ADAAG specifications (Section 902.2;
28   306.3); and, a door opening width that is not compliant with ADAAG specifications
                                                  3
                                             COMPLAINT
     Case 2:20-cv-02429-ODW-AFM Document 1 Filed 03/13/20 Page 4 of 8 Page ID #:4


 1   (Section 404.2.3).
 2           13.   Subject to the reservation of rights to assert further violations of law
 3   after a site inspection found infra, Plaintiff asserts there are additional ADA
 4   violations which affect her personally.
 5           14.   Plaintiff is informed and believes and thereon alleges Defendants had
 6   no policy or plan in place to make sure that there was compliant accessible facilities
 7   at the Business that were reserved for persons with disabilities prior to December 11,
 8   2019.
 9           15.   Plaintiff is informed and believes and thereon alleges Defendants have
10   no policy or plan in place to make sure that the designated facilities for persons with
11   disabilities comport with the ADAAG.
12           16.   Plaintiff personally encountered these barriers. The presence of these
13   barriers related to Plaintiff’s disability denies Plaintiff her right to enjoy accessible
14   conditions at public place of accommodation and invades legally cognizable
15   interests created under the ADA.
16           17.   The conditions identified supra in paragraph 12 are necessarily related
17   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
18   the major life activities of walking, standing, and ambulating; and because the
19   enumerated conditions relate to the use and condition of the accessible service
20   counter, relate to the use and condition of the service aisles, and relate to the use and
21   condition of the accessible restroom serving the Business.
22           18.   As an individual with a mobility disability who requires a wheelchair,
23   Plaintiff has a keen interest in whether public accommodations have architectural
24   barriers that impede full accessibility to those accommodations by individuals with
25   mobility impairments.
26           19.   Plaintiff is being deterred from patronizing the Business and its
27   accommodations on particular occasions, but intends to return to the Business for the
28   dual purpose of availing herself of the goods and services offered to the public and
                                                 4
                                            COMPLAINT
     Case 2:20-cv-02429-ODW-AFM Document 1 Filed 03/13/20 Page 5 of 8 Page ID #:5


 1   to ensure that the Business ceases evading its responsibilities under federal and state
 2   law.
 3          20.      Upon being informed that the public place of accommodation has
 4   become fully and equally accessible, she will return within 45 days as a “tester” for
 5   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 6   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
 7          21.      As a result of her difficulty experienced because of the inaccessible
 8   condition of the facilities of the Business, Plaintiff was denied full and equal access
 9   to the Business and Property.
10          22.      The Defendants have failed to maintain in working and useable
11   conditions those features required to provide ready access to persons with
12   disabilities.
13          23.      The violations identified above are easily removed without much
14   difficulty or expense. They are the types of barriers identified by the Department of
15   Justice as presumably readily achievable to remove and, in fact, these barriers are
16   readily achievable to remove. Moreover, there are numerous alternative
17   accommodations that could be made to provide a greater level of access if complete
18   removal were not achievable.
19          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
20   alleges, on information and belief, that there are other violations and barriers in the
21   site that relate to her disability. Plaintiff will amend the complaint, to provide proper
22   notice regarding the scope of this lawsuit, once she conducts a site inspection.
23   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
24   related to her disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
25   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
26   have all barriers that relate to her disability removed regardless of whether she
27   personally encountered them).
28          25.      Without injunctive relief, Plaintiff will continue to be unable to fully
                                                  5
                                              COMPLAINT
     Case 2:20-cv-02429-ODW-AFM Document 1 Filed 03/13/20 Page 6 of 8 Page ID #:6


 1   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 2                               FIRST CAUSE OF ACTION
 3    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 4      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 5                                        (P.L. 110-325)
 6         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 7   above and each and every other paragraph in this Complaint necessary or helpful to
 8   state this cause of action as though fully set forth herein.
 9         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
10   privileges, advantages, accommodations, facilities, goods, and services of any place
11   of public accommodation are offered on a full and equal basis by anyone who owns,
12   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
13   Discrimination is defined, inter alia, as follows:
14                a.     A failure to make reasonable modifications in policies, practices,
15                       or procedures, when such modifications are necessary to afford
16                       goods, services, facilities, privileges, advantages, or
17                       accommodations to individuals with disabilities, unless the
18                       accommodation would work a fundamental alteration of those
19                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
20                b.     A failure to remove architectural barriers where such removal is
21                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
22                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
23                       Appendix "D".
24                c.     A failure to make alterations in such a manner that, to the
25                       maximum extent feasible, the altered portions of the facility are
26                       readily accessible to and usable by individuals with disabilities,
27                       including individuals who use wheelchairs, or to ensure that, to
28                       the maximum extent feasible, the path of travel to the altered area
                                                 6
                                            COMPLAINT
     Case 2:20-cv-02429-ODW-AFM Document 1 Filed 03/13/20 Page 7 of 8 Page ID #:7


 1                         and the bathrooms, telephones, and drinking fountains serving
 2                         the area, are readily accessible to and usable by individuals with
 3                         disabilities. 42 U.S.C. § 12183(a)(2).
 4         28.       A public accommodation must maintain in operable working condition
 5   those features of its facilities and equipment that are required to be readily accessible
 6   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 7         29.       Here, the failure to ensure that accessible facilities were available and
 8   ready to be used by Plaintiff is a violation of law.
 9         30.       Given its location and options, Plaintiff will continue to desire to
10   patronize the Business but she has been and will continue to be discriminated against
11   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
12   the barriers.
13                                SECOND CAUSE OF ACTION
14       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
15         31.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
16   above and each and every other paragraph in this Complaint necessary or helpful to
17   state this cause of action as though fully set forth herein.
18         32.       California Civil Code § 51 et seq. guarantees equal access for people
19   with disabilities to the accommodations, advantages, facilities, privileges, and
20   services of all business establishments of any kind whatsoever. Defendants are
21   systematically violating the UCRA, Civil Code § 51 et seq.
22         33.       Because Defendants violate Plaintiff’s rights under the ADA, they also
23   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
24   violations are ongoing.
25         34.       Plaintiff is informed and believes and thereon alleges that Defendants’
26   actions constitute discrimination against Plaintiff on the basis of a disability, in
27   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
28   previously put on actual or constructive notice that the Business is inaccessible to
                                                  7
                                              COMPLAINT
     Case 2:20-cv-02429-ODW-AFM Document 1 Filed 03/13/20 Page 8 of 8 Page ID #:8


 1   Plaintiff. Despite this knowledge, Defendants maintain their premises in an
 2   inaccessible form, and Defendants have failed to take actions to correct these
 3   barriers.
 4                                          PRAYER
 5    WHEREFORE, Plaintiff prays that this court award damages provide relief as
 6   follows:
 7         1.     A preliminary and permanent injunction enjoining Defendants from
 8   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 9   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
10   respect to its operation of the Business; Note: Plaintiff is not invoking section 55, et
11   seq, of the California Civil Code and is not seeking injunctive relief under the
12   Disabled Persons Act (Cal. C.C. §54) at all;
13         2.     An award of actual damages and statutory damages of not less than
14   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
15         3.     An additional award of $4,000.00 as deterrence damages for each
16   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
17   LEXIS 150740 (USDC Cal, E.D. 2016); and,
18         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
19   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
20

21                               DEMAND FOR JURY TRIAL
22         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
23   raised in this Complaint.
24

25   Dated: March 13, 2020            MANNING LAW, APC
26

27                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
28                                       Attorney for Plaintiff
                                                8
                                           COMPLAINT
